IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-55,166-06


                       EX PARTE DONALD KEITH EMICH, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                      CAUSE NO. C-2-W011929-1486612-A
       IN THE CRIMINAL DISTRICT COURT NO. 2 FROM TARRANT COUNTY


        Per curiam.

                                             OPINION

        A jury convicted Applicant of felony assault with family violence. The trial court assessed a

thirty-year, habitual-felon sentence of imprisonment. The Second Court of Appeals affirmed the

conviction. Emich v. Texas, No. 02-18-00059-CR (Tex. App.—Fort Worth del. Jan. 24, 2019).

Applicant filed this application for a writ of habeas corpus in the county of conviction, and the district

clerk forwarded it to this Court. See TEX . CODE CRIM . PROC . art. 11.07.

        Applicant contends that his appellate counsel failed to timely inform him that the appellate

court had affirmed the conviction and that he could seek further appellate review. Appellate counsel

has responded. The trial court, with the State’s agreement, finds that Applicant was not timely

informed of the appellate decision and was denied his right to seek further appellate review.
                                                                                                  2

       Relief is granted. Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997); Ex parte Crow,

180 S.W.3d 135 (Tex. Crim. App. 2005). Applicant may file an out-of-time petition for discretionary

review of the judgment of the Second Court of Appeals in cause number No. 02-18-00059-CR.

Should Applicant decide to file a petition for discretionary review, he must file it with this Court

within thirty days from the date of this Court’s mandate.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and the Board of Pardons and Paroles.



Delivered: August 25, 2021
Do not publish